                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      PLANNED PARENTHOOD OF THE                             CASE NO. C18-1627-JCC
        GREAT NORTHWEST AND THE
10      HAWAIIAN ISLANDS, INC.,                               ORDER
11
                                Plaintiff,
12              v.

13      ALEX M. AZAR II, and UNITED
        STATES DEPARTMENT OF HEALTH
14      AND HUMAN SERVICES,
15
                                Defendants.
16

17
            This matter comes before the Court sua sponte. On November 8, 2018, the Court granted
18
     Plaintiff’s motion for a temporary restraining order (Dkt. No. 13) and set a hearing for Friday,
19
     November 16, 2018 at 9:00 a.m. (Dkt. No. 20). The Court subsequently set a briefing schedule
20
     for Defendants to file a response to Plaintiff’s motion for preliminary injunction. (Dkt. No. 23.)
21
            The temporary restraining order is currently scheduled to end on Friday, November 16,
22
     2018 at 9:00 a.m. Based on the representations made in Plaintiff’s motion for temporary
23
     restraining order (Dkt. Nos. 13–15), and in order to allow adequate time for the parties to file
24
     briefing on Plaintiff’s motion for preliminary injunction, the Court finds good cause to extend
25
     the temporary restraining order. See Fed. R. Civ. P. 65(b). The temporary restraining order is
26
     hereby EXTENDED to November 30, 2018 at 9:00 a.m.

     ORDER
     C18-1627-JCC
     PAGE - 1
 1          The Court STRIKES the hearing currently scheduled for Friday, November 16. The

 2   Court ORDERS the following amended briefing schedule:

 3             •    Defendants shall file their response to Plaintiff’s motion for preliminary

 4                  injunction no later than 5:00 p.m. on November 26, 2018.

 5             •    Plaintiff shall file its reply to Defendants’ response no later than 12:00 p.m. on

 6                  November 28, 2018.

 7          The Court will hold a hearing on Plaintiff’s motion for preliminary injunction (Dkt. No.

 8   13) on Thursday, November 29, 2018 at 9:00 a.m.
 9          DATED this 14th day of November 2018.




                                                           A
10

11

12
                                                           John C. Coughenour
13                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1627-JCC
     PAGE - 2
